OPINION OF THE COURT

PER CURIAM.
The School District of Valley Grove appeals the district court’s order granting plaintiffs motion for summary judgment and denying the defendant’s motion for summary judgment. This case arises from the District’s efforts to change the educational placement of Charles “Spike” Girty, a child with significant mental retardation, from full-time regular education to part-time life skills support. The Individuals with Disabilities Education Act, 20 U.S.C. § 1401 et seq., (“the IDEA”) requires states to establish and maintain procedures to “ensure that children with disabilities and their parents are guaranteed procedural safeguards with respect to the provision of free appropriate public education....” 20 U.S.C. § 1415(a).
Pennsylvania has a two-tiered system which provides for an initial IDEA due process hearing at the local level conducted by a hearing officer, followed by review at the state level by an appeals panel. 20 U.S.C. § 1415(f)-(g). A party aggrieved by the findings and decision in the state due process hearing may seek review in federal district court. 20 U.S.C. § 1415(i)(2)(A). The district court must afford “due weight” to the state administrative proceedings when evaluating claims under the IDEA. See Bd. of Educ. v. Rowley, 458 U.S. 176, 206, 102 S.Ct. 8034, 73 L.Ed.2d 690 (1982). In short, district courts have “discretion to determine how much deference to accord the administrative proceedings, and although the district courts ‘must consider administrative findings of fact, [they are] free to accept or reject them.’ ” Carlisle Area School District v. Scott P., 62 F.3d 520, 527 (3d Cir.1995) quoting Oberti v. Bd. of Educ., 995 F.2d 1204, 1219 (3d Cir.1993).
The district court must give “due weight” to the appeals panel’s decision “when it reverses the [local] hearing officer’s conclusions of law, inferences from proven facts, and factual findings based on credibility judgments where non-testimonial, extrinsic evidence justified the appeals panel’s contrary decision.” Carlisle Area *890School District, 62 F.3d at 529. If the district court chooses to depart from the agency’s ruling, it should provide some explanation for its departure. Id. at 527. We exercise plenary review over the district court’s conclusions of law and review its findings of fact for clear error. Carlisle Area School District, 62 F.3d at 526.
Inasmuch as the district court (McLaughlin, J.) has already set forth the factual and procedural history of this case, we need not repeat that history here. See Girty v. School District of Valley Grove, 163 F.Supp.2d 527 (W.D.Pa.2001). The district court has carefully and completely explained its reasons for granting the parents’ motion for summary judgment and denying the District’s motion for summary judgment in its thoughtful Memorandum Opinion and Order. The district court accorded due weight to the state administrative proceedings, applied the correct legal standard, and made no clearly erroneous findings of fact. Given the district court’s careful analysis, no purpose will be served by this court undertaking a redundant discussion simply to reach the same result.
Accordingly, we will affirm the decision of the district court substantially for the reasons set forth in the district court’s thoughtful Memorandum Opinion without further elaboration.